EXHIBIT 10.2

AMERICAN LAND LEASE, INC. SEVERANCE PLAN

PURPOSE

American Land Lease, Inc., a Delaware corporation (the “Company”), hereby
establishes the American Land Lease, Inc. Severance Plan (the “Plan”) to provide
Severance to certain employees of the Company to compensate them for past
services performed, future services to be performed and, in some cases, future
services to be refrained from performing. The Plan is adopted and shall be
effective as of the date and time it is approved by the Committee (as defined
below).

ARTICLE I

DEFINITIONS

The following terms as used in the Plan shall have the meanings set forth below:

Section 1.1 “Committee” means (a) the Compensation Committee of the Company’s
Board of Directors, to the extent required for any Severance granted or paid
hereunder to comply with Rule 14d-10(d) under the Securities Exchange Act of
1934, as amended, or (b) if not so required, by the Company’s Board of Directors
or its Compensation Committee as determined by the Board of Directors.

Section 1.2 “Cause” shall mean any act, failure to act, other failure, omission
or condition taken, not taken, caused, made or attributable, in whole or in
part, to an Employee that warrants termination of such Employee’s employment, as
determined with respect to all of the foregoing in the sole, good faith judgment
of the Committee or any officer of the Company to whom the Committee shall have
delegated such authority. The Committee may from time to time establish and
change a definition of cause or factors upon which determinations of cause shall
be based. Notwithstanding the foregoing, any Employee terminated in connection
with or within six (6) months following a Change in Control shall be deemed to
have been terminated without Cause, except if such Employee is terminated in
connection with such Change in Control or during such period as a result of
(i) the commission of a felony or other crime involving violence or moral
turpitude or any other crime involving fraud with respect to the Company or any
of its subsidiaries or any of their customers, suppliers or other business
relations, (ii) conduct causing the Company or any of its subsidiaries
substantial public disgrace, (iii) any act or omission with the intent of aiding
or abetting a competitor, vendor or supplier of the Company or any of its
subsidiaries and that has a material disadvantage or detriment to the Company or
any of its subsidiaries, or (iv) repeated failure to perform employment duties
as reasonably directed by the Board of Directors or any officer who supervises
such Employee, in each case, which is incurable or is not cured to the Board of
Director’s or such officer’s reasonable satisfaction within fifteen (15) days
after written notice thereof to the Employee. The exceptions in the foregoing
sentence to the treatment of a termination in connection with or during the six
(6) months following a Change in Control do not, and shall not be deemed to,
imply any standard or definition of “Cause” or limit the Committee’s or any
officer’s discretion under any other circumstances.

Section 1.3 “Change in Control” has the meaning given to it in the Company’s
1998 Stock Incentive Plan.

Section 1.4 “Employee” means an officer or other employee of the Company or any
of its direct or indirect subsidiaries (whether, directly or indirectly, wholly
or majority-owned), except for the Company’s Chief Executive Officer.

Section 1.5 “salary” means the annual base, cash salary of an Employee as set
forth within the payroll records of the applicable employer. “salary” does not
include any remuneration other than base, cash salary. “Week’s Pay” and “Month’s
Pay” shall be calculated in accordance with the applicable employer’s regular
payroll procedures (including the division of annual base rate of pay by 52 for
Week’s Pay, and 12 for Month’s Pay). For part-time Employees, the base rate of
pay will be a pro-rated salary computation based on the ratio of scheduled
part-time hours compared to scheduled full-time hours during the twelve
(12) months immediately preceding his or her termination date. The annual base
rate of pay for Employees subject to a sales commission plan shall be based on
the actual earnings during the most recent 24-month period.



--------------------------------------------------------------------------------

Section 1.6 “Severance” means the severance rights and/or payments under the
Plan, as the context indicates.

ARTICLE II

ADMINISTRATION; ELIGIBILITY; SEVERANCE

Section 2.1 Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law and subject to
such resolutions, not inconsistent with the Plan, as may be adopted by the
Committee, the Committee shall have full power and authority, in its sole
discretion, to: (i) establish any terms, conditions and limitations of any
Severance rights or payments; (ii) construe, interpret and administer the Plan
and the terms of any Severance payment; (iii) appoint, and delegate powers or
authority to, such agents as it shall deem necessary or desirable for the
administration of the Plan; (iv) correct any defect or supply any omission with
respect to any Severance; and (v) make any other determinations and decisions
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. All Committee designations, determinations,
interpretations and other decisions shall be final, conclusive and binding,
including upon the Company, its subsidiaries, Employees and their legal
representatives and beneficiaries and stockholders.

Section 2.2 Coverage. Subject to the other terms of this Plan, including the
Committee’s authority to establish terms, conditions and limitations hereunder,
all Employees shall be entitled to Severance hereunder.

Section 2.3 Payment of Severance. All Severance hereunder will be paid in cash,
subject to withholding for applicable withholding taxes and other mandatory tax
obligations with respect thereto.

Section 2.4 Terms of Severance. Upon termination of an Employee’s employment
with the Company or any of its Subsidiaries by the Company without Cause each
Employee shall be entitled to receive a severance payment determined in
accordance with the table set forth below, and subject to the following terms,
conditions and limitations: (a) the Employee shall be entitled to receive the
greater of either the Base Severance Amount (as defined below) or the Severance
otherwise payable to the Employee pursuant to the table below; (b) the
President, Chief Operating Officer and Chief Financial Offer shall not be
entitled to receive any Severance if he or she is terminated in connection with
a transaction or other event pursuant to which such officer is entitled to
acceleration of equity awards pursuant to any Company equity incentive plan or
any award agreement thereunder or any employment agreement; (c) Severance
payments shall be paid over a period of time equal to the number of weeks or
months used to calculate the amount of Severance in the table below, with
payments being made during that period in accordance with the applicable
employer’s payroll practices; and (d) such other terms, conditions and
limitations as shall be established by the Committee (or an officer of the
Company to whom the Committee shall have designated such authority), including
the establishment or requirement thereof in connection with the termination of
an Employee; provided, however, that, without the consent of an Employee, no
such action taken under this clause (d) in connection with or within six
(6) months following the consummation of a Change in Control may materially and
adversely affect the rights of an Employee hereunder.

Severance Amounts

 

Employee

  

Severance Amount

All Employees    2 weeks’ salary plus one week salary per every year of service
(the “Base Severance Amount”) Regional Management    3 months’ salary Vice
President (other then as described below) and Property Controller    4 months’
salary Vice President-Finance and General Counsel    6 months’ salary President,
Chief Operating Officer and Chief Financial Officer    12 months’ salary

 

2



--------------------------------------------------------------------------------

Section 2.5 Section 409A. To the extent applicable, it is intended that this
Plan comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the applicable rules, regulations and interpretations
pursuant thereto (“Section 409A”). The Plan will be administered and interpreted
in a manner consistent with this intent, and any provision that would cause the
Plan to fail to satisfy Section 409A will have no force and effect until amended
to comply therewith (which amendment may be retroactive to the extent permitted
by Section 409A). Notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, an Employee shall not be considered to have terminated
employment with the Company or ceased providing services for the Company for
purposes of the Plan and no payments shall be due to an Employee under the Plan
which are payable upon termination of employment or cessation of service until
the Employee would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
amounts that would otherwise be payable pursuant to the Plan during the
six-month period immediately following separation from service shall instead be
paid on the first business day after the date that is six months following such
separation from service (or upon the Employee’s death, if earlier). In addition,
for purposes of the Plan, each amount to be paid to an Employee shall be
construed as a separate identified payment for purposes of Section 409A.

ARTICLE III

AMENDMENTS; TERMINATION

The Committee may, in its sole discretion, alter, suspend, discontinue or
terminate the Plan or discontinue or waive any terms, conditions or limitations
of Severance rights or payments under the Plan without the consent of Employees
or any other person or entity; provided, however, that, without the consent of
an Employee, no such action taken in connection with or within six (6) months
following the consummation of a Change in Control may materially and adversely
affect the rights of such Employee hereunder.

ARTICLE IV

GENERAL PROVISIONS

Section 4.1 No Transferability. No rights or benefits granted under the Plan,
nor any other rights acquired by an Employee under the Plan, shall be assignable
or transferable by an Employee, and no Severance under this Plan shall be
subject in any manner to anticipation, pledge, encumbrance, charge, garnishment,
execution or levy or lien of any kind, whether voluntary or involuntary, and any
attempt contrary thereto shall be void.

Section 4.2 No Right to Employment; No Limitation on Other Compensation. Nothing
contained in the Plan or any resolution or action hereunder shall (a) confer
upon any Employee any right to continue in the employ or service of the Company
or any subsidiary, (b) interfere in any way with the right of the Company or any
subsidiary to terminate any Employee’s employment or service at any time, or
(c) prevent the Company or any subsidiary from adopting or continuing in effect
other or additional compensation arrangements.

Section 4.3 Unfunded Status of Plan. The Company shall not have any obligation
to establish any trust or other special or separate fund or to make any other
segregation of assets to assure the payment of any Severance.

Section 4.4 Governing Law. The validity, interpretation, construction and effect
of the Plan shall be governed by the laws of the State of Florida, without
regard to provisions governing conflicts of laws, and applicable federal law,
including ERISA.

Section 4.6 Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

3



--------------------------------------------------------------------------------

Section 4.7 Claims Procedure.

(a) In the event of a claim by an Employee as to entitlement or the amount of
any distribution or its method of payment, such Employee shall present the
reason for Employee’s claim in writing to the Committee. The Committee shall,
within ninety (90) days after receipt of such written claim, send a written
notification to the Employee as to its disposition, unless the Committee
determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
Employee prior to the termination of the initial 90-day period. In no event will
such extension exceed a period of 90 days from the end of such initial period.
The extension notice will indicate the special circumstances requiring an
extension of time and the date by which the plan expects to render the benefit
determination.

(b) In the event the claim is wholly or partially denied, such written
notification shall (i) state specifically the reason or reasons for the denial,
(ii) reference to the specific Plan provisions on which the determination is
based, (iii) provide a description of any additional material or information
necessary for the Employee to perfect the claim and an explanation of why such
material or information is necessary, and (iv) set forth the procedure by which
the Employee may appeal the denial of the claim.

(c) In the event an Employee wishes to appeal the denial of Employee’s claim,
the Employee may request a review of such denial by making application in
writing to the Committee within sixty (60) days after the receipt of the denial.
Such Employee (or the Employee’s duly authorized legal representative) may, upon
written request to the Committee, review any documents pertinent to Employee’s
claim, and submit in writing issues and comments in support of Employee’s
position. Within sixty (60) days after receipt of the written appeal (unless
special circumstances, such as the need to hold a hearing, require an extension
of time, but in no event more than one hundred twenty (120) days after such
receipt), the Committee shall notify the Employee of the final decision. The
final decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specify references to the pertinent Plan provisions on which the decision is
based.

Section 4.8 Plan Year. For purposes of Plan administration, the “plan year”
shall be the calendar year; provided that there shall be a short plan year
beginning on the effective date of the Plan and ending on December 31, 2008.

 

4